UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1075


EDWIN ROLANDO GARCIA-YOC,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 29, 2021                                 Decided: November 17, 2021


Before NIEMEYER, AGEE, and QUATTELBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Evan J. Law, GAYHEART & WILLIS, P.C., Culpeper, Virginia, for Petitioner. Brian
Boynton, Acting Assistant Attorney General, Jessica A. Dawgert, Senior Litigation
Counsel, Jeffrey, M. Hartman, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwin Roland Garcia-Yoc., a native and citizen of Guatemala, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his request for withholding of removal. We have

thoroughly reviewed the record and conclude that the evidence does not compel a ruling

contrary to any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that

substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). Accordingly, we deny the petition for review for the reasons stated by the

Board. See In re Garcia-Yoc (B.I.A. Jan. 8, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2